TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00328-CV



                                      In the Matter of M. O.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J28,994, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On May 7, 2012, appellant M.O. admitted in open court to committing robbery on

November 14, 2011, and was found by the juvenile court to be a child who had engaged in delinquent

conduct. The juvenile court also took notice that appellant had previously been adjudicated delinquent

for robbery on August 25, 2009, and for attempted burglary of a habitation on May 6, 2008, and

that therefore, appellant was a habitual offender. See Tex. Fam. Code § 51.031. The juvenile court

ordered a disposition of a twenty-year determinate sentence.

               Appellant’s court-appointed attorney has filed a motion to withdraw as counsel

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738, 743-744 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds to be advanced. See

Penson v. Ohio, 488 U.S. 75, 80 (1988); Anders, 386 U.S. at 743-44; High v. State, 573 S.W.2d 807,

811-13 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974);

Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). Appellant’s attorney sent appellant
a copy of the brief and advised him that he had the right to examine the record and file a pro se brief.

See Anders, 386 U.S. at 744; Jackson v. State, 485 S.W.2d 553, 553 (Tex. Crim. App. 1972). No

pro se brief has been filed.

                We have conducted our own review of the evidence and the procedures that were

observed, and we agree with counsel that the appeal is frivolous and without merit. We grant counsel’s

motion to withdraw and affirm the adjudication of the juvenile court.1



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: August 13, 2013




       1
          No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the supreme court, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. See generally Tex. R. App. P. 53-56
(governing proceedings in the Texas Supreme Court); see also Ex parte Valle, 104 S.W.3d 888, 890
(Tex. Crim. App. 2003). Any petition for discretionary review must be filed within forty-five days
from the date of either this opinion or the date this Court overrules the last timely motion for
rehearing filed. See Tex. R. App. P. 53.7. Any petition for discretionary review should comply with
the rules of appellate procedure. See Tex. R. App. P.53.1, 53.2, 53.7.

                                                   2